Citation Nr: 0802067	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a bilateral 
disability of the hands.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for a disability 
manifested by headaches.

7.  Entitlement to service connection for a bilateral eye 
disorder with decreased visual acuity secondary to a 
disability manifested by headaches.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).
9.  Entitlement to service connection for substance abuse.

10.  Entitlement to service connection for a disorder of the 
nervous system (other than a disability manifested by 
headaches), to include a disability manifested by chronic 
dizziness and fainting spells.

11.  Entitlement to service connection for a disability 
manifested by insomnia and chronic fatigue.

12.  Entitlement to service connection for heart disease, to 
include as due to exposure to a herbicide agent.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for a skin disability 
manifested by moles.

15.  Entitlement to service connection for bilateral hearing 
loss.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for a gastrointestinal 
disability, to include acid reflux and a hiatus hernia.

18.  Entitlement to service connection for a genitourinary 
disability manifested by urinary frequency/obstruction.

19.  Entitlement to service connection for a respiratory 
disease, to include chronic obstructive pulmonary disease 
(COPD).

20.  Entitlement to service connection for a deviated nasal 
septum.

21.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and issued by the RO in Los Angeles, 
California.  

The Board notes that the veteran filed two formal claims for 
compensation (VA Form 21-526).  The first claim application 
appears to have been submitted in October 2003.  The second 
claim was submitted in December 2003.  These application 
forms include different claims for service connection, with 
some disabilities listed in both applications.  After review 
of these claims and their procedural history, the Board finds 
that the issues are properly styled above.

The Board further notes that in the December 2003 claim, the 
veteran asserted that he had Bell's palsy attributable to 
service.  This claim has not been adjudicated by the RO.  The 
RO is directed to take appropriate action regarding this 
claim.

All issues, except for entitlement to service connection for 
hypercholesterolemia, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT

Hypercholesterolemia is not a disease for VA compensation 
purposes.  


CONCLUSION OF LAW

Service connection for hypercholesterolemia is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2007); 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996; Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran was issued a VCAA letter regarding 
this issue in January 2004.  This notice fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran has been 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The January 2004 VCAA notification letter was 
furnished to the veteran prior to the April 2004 RO decision 
that is the subject of this appeal.  

With respect to the Dingess requirements, the January 2004 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  Where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.   

In the instant case, the Board finds that any presumed 
prejudice has been rebutted because the service connection 
for hypercholesterolemia is not warranted.  In fact, as 
explained immediately below, service connection cannot be 
granted for hypercholesterolemia as a matter of law.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The reason for the denial of this claim in that 
hypercholesterolemia is not a disease for which compensation 
can be awarded.  As discussed further below, elevated serum 
(blood) cholesterol is a laboratory finding that may 
represent a risk factor for other diseases, but it is not a 
condition resulting in an impairment of earning capacity.  
The Board finds that additional assistance, to include 
obtaining a VA medical examination is not required under such 
circumstances.  See 38 C.F.R. § 3.159.  Unlike the other 
claims on appeal, additional development of this claim will 
not possibly lead to the granting of the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for high cholesterol.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background and Analysis

The veteran contends, in essence, that his high cholesterol 
or hypercholesterolemia began during service or is due to 
some incident of active duty.   

Hypercholesterolemia or elevated serum (blood) cholesterol, 
however, is not a disability for which VA compensation 
benefits are payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is 
no indication that the veteran's hypercholesterolemia is 
manifested by any such impairment.

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia.  There are no symptoms, clinical findings, 
or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  His assertion that elevated cholesterol is 
itself a disability is not competent medical evidence 
because, as a layman, he is not competent to give an opinion 
as to whether a laboratory finding constitutes a disease or 
disability, or is the manifestation of such, for VA 
compensation purposes.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As high serum cholesterol is a laboratory result and does not 
represent a disability in and of itself, the Board finds that 
service connection for hypercholesterolemia must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007); 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996); Allen, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

ORDER

Service connection for hypercholesterolemia is denied.


REMAND

After review of the claims file, the Board finds that 
additional development is required before the other issues on 
appeal are ready for adjudication.  The evidence indicates 
that the veteran has received or currently receives benefits 
from the Social Security Administration (SSA).  The veteran's 
claims file, however, does not currently contain SSA 
administrative decision(s) or the underlying medical records 
SSA used in making its decision(s).  The Board notes that VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Accordingly, the AMC/RO must contact SSA and 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including any 
medical records in its possession.  38 U.S.C.A. § 5103A ; 38 
C.F.R. § 3.159(c)(2).

In addition, in a letter dated March 1, 2004, the veteran 
listed persons/medical facilities that have provided the 
veteran with medical care.  There is no indication that the 
RO has assisted the veteran in obtaining all of these 
records.  Upon remand, the AMC/RO is directed to make 
reasonable efforts to obtain these records.  See 38 C.F.R. 
§ 3.159(c).

Regarding the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder, the veteran 
asserted that several stressors occurred while serving aboard 
the USS Oriskany during his service in the U.S. Navy.  The 
claims file indicates that he served aboard this ship.  
Regarding specific stressors, the veteran indicated that he 
has PTSD due to Russian planes flying over the ship, a race 
riot that occurred on board the ship, being involved in 
combat activity while on the ship and that he was fired upon 
when in Vietnam for a two day period.  The veteran indicated 
that he was transported to Vietnam soil for a two day period 
in order to fix a piece of equipment.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

It appears from the record that the veteran contends that he 
engaged in combat.  The record does not contain evidence, 
other than his statements, that indicate that he engaged in 
combat with the enemy.  Therefore, the veteran's testimony 
must be corroborated by credible supporting evidence.

The record currently contains copies of pages from the Deck 
Log Book for the USS Oriskany, as well as multiple lay 
statements.  The Deck Log Book does not verify the veteran's 
stressors.  In addition, the lay statements do not indicate 
that the person's writing these letters had personal 
knowledge of the veteran or incidents the veteran experienced 
in Vietnam, nor do they place the veteran at a time/place 
where a stressor occurred, such as a rocket attack.

The Board notes that the claims file includes a June 1970 
treatment record that indicates that the veteran was 
extremely nervous, irritable, impatient with fellow workers, 
and felt confined while aboard the USS Oriskany.  The 
clinician completing the record did not provide a diagnosis.

The RO determined that the veteran did not provide sufficient 
information to verify his claimed in-service stressors.  
After review of the record, the Board finds that VA must 
provide the veteran with additional assistance to attempt to 
verify these stressors.  The Board also highlights the 
Court's holding that, with respect to a veterans' claim that 
he was subjected to weaponry fire in a combat zone, it is 
sufficient for the veteran to have been in proximity to the 
event, with the verification of every detail of involvement 
not being necessary.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

Accordingly, the AMC/RO must provide the veteran with an 
additional opportunity to provide details regarding his 
alleged stressors.  After this is accomplished, any stressors 
for which there is sufficient detail to attempt verification 
should be sent to the Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)) for the purpose of verifying 
the noted in-service stressors.

In addition, after review of the notification letters of 
record, the Board finds that upon remand the AMC/RO should 
issue a corrective VCAA notification letter.  Specifically, 
this letter should inform the veteran of the unique elements 
of a PTSD claim.  If any in-service stressor is verified, the 
AMC/RO should consider scheduling the veteran for a VA 
psychiatric examination to determine whether the veteran has 
PTSD due to a verified in-service stressor.

In an August 2005 letter, the veteran indicated that his 
"other physical maladies are directly a result of suffering 
with P.T.S.D. for so long."  The veteran should be provided 
with an opportunity to clarify whether he is claiming that 
all other issues on appeal are secondary to PTSD.  In 
addition, the veteran has indicated that he has an eye 
disorder secondary to headaches.  Although the veteran is 
currently not service connected for any disabilities, the 
Board finds that upon remand, the veteran should be provided 
with a VCAA notification letter that provides the veteran 
with the evidence and information needed to substantiate a 
claim for secondary service connection.

The Board also notes that the veteran has claimed that he has 
a substance abuse disability.  The law has consistently 
precluded direct service connection for alcohol and drug 
abuse.  The United States Court of Appeals for the Federal 
Circuit (the Federal Circuit), however, has held that there 
can be service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. 
§ 3.301(c)(3).  Therefore, the Board defers further 
consideration of the claim for service connection for 
substance abuse until the development directed in this 
instant decision is completed, as this additional development 
may lead to the granting of service connection for one or 
more disabilities and indicate that the veteran's has a 
substance abuse disability secondary to one of these newly 
service connected disabilities.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Upon remand, the veteran must be informed of the evidence 
needed to substantiate secondary service connection claims 
and be provided with a copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective October 10, 2006.  
See 38 C.F.R. § 19.9.  In addition, if any benefit sought is 
not granted upon remand, a copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective October 10, 2006, 
must be issued with the supplemental statement of the case.

In an October 1996 rating decision, the RO denied service 
connection for a right shoulder injury on a direct service 
connection basis.  The claim was denied based on the absence 
of evidence of treatment in service for a right shoulder 
injury, nor was there X-ray evidence of degenerative changes 
within one year of separation from service.  The veteran did 
not appeal the rating decision, and it became final.  See 
38 C.F.R. §§ 3.160(d), 20.1103.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims held that, in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material. The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess, 
supra.  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  

For claims filed after August 2001, such as this claim, "new 
evidence" is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In order to reopen the claim for service 
connection for a right shoulder injury on a direction service 
connection basis, the veteran must submit evidence that he 
sustained a right shoulder disability/injury in service.

As noted above, the veteran contends that he set foot in 
Vietnam soil for two days when he was directed to repair 
equipment.  He claims that he has a heart disability due to 
exposure to an herbicide agent (Agent Orange).  VA 
regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  A heart disability 
is not among the disabilities listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Board notes that service on Vietnam soil has not been 
verified and, even if there was such service, there is no 
evidence currently of record that links a heart disease to 
exposure to an herbicide agent.  Upon remand, the veteran 
should be informed that service in the Republic of Vietnam 
has not been verified.  He should be provided an opportunity 
to provide evidence of service in the Republic of Vietnam.  
He should also be informed that a heart disability is not 
provided with presumptive service connection due to presumed 
herbicide exposure in Vietnam.

Service medical records document that the veteran was treated 
for rubella with rash, headaches, sore throat and congestion, 
and chest pain during service.  A June 1970 treatment record 
indicates that the veteran received treatment for sinus 
congestion and persistent cough.  In August 1970, at the time 
of separation from service, however, a medical examination 
did not reveal any chronic disabilities relevant to these 
notations of treatment.  After the development directed 
above, including the possible receiving of evidence that 
shows that the veteran currently has chronic disabilities 
relevant to these in service findings, the AMC/RO should 
consider providing VA examinations to determine if any of the 
disabilities at issue began during or are otherwise linked to 
his period of active service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, if 
upon remand, any of the claims on appeal are service 
connected, the AMC/RO should consider providing VA 
examination to determine whether any of the remaining 
disabilities at issue are secondary to the newly service-
connected disability (ies).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The notification letter should inform 
the veteran of the evidence and 
information required to substantiate the 
claims on appeal, including the claim 
for service connection for a psychiatric 
disorder, to include PTSD.  The letter 
should: (a) inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

The veteran must also be notified of the 
information and evidence needed to 
substantiate a claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

This notification letter should inform 
the veteran that in order to reopen his 
claim for a right shoulder disability on 
a direct service connection basis he 
must submit new and material evidence; 
the veteran should also be provided with 
the definition of new and material 
evidence under 38 C.F.R. § 3.156(a) for 
appeals filed after August 29, 2001.  To 
ensure compliance with the Court's 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), this notification letter 
should contain an affirmative statement 
that new and material evidence would 
include evidence indicating that he 
sustained a right shoulder 
disability/injury during service.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Inform the veteran that service in 
the Republic of Vietnam has not been 
verified.  He should be provided an 
opportunity to provide evidence of 
service in the Republic of Vietnam.  He 
should also be informed that a heart 
disease is not one of the diseases 
presumed by law to be due to herbicide 
exposure in Vietnam.  See 38 C.F.R. 
§ 3.309(e).

3.  The veteran should be requested to 
clarify his appeal by identifying which 
diseases or disabilities at issue he 
believes are secondary to his PTSD.  

4.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA 
benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA used in making its 
decision(s).

5.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for the claims on appeal 
should be obtained and made part of the 
record.  Specifically, the RO/AMC is 
directed to make reasonable efforts to 
obtain the records listed in the March 
1, 2004 letter written by the veteran.

6.  The AMC/RO must provide the veteran 
with an additional opportunity to 
provide details regarding his alleged 
stressors.  After this is accomplished, 
any stressor for which there is 
sufficient detail to attempt 
verification should be sent to the JSRRC 
for the purpose of verifying such in-
service stressors.  All responses to the 
stressor verification request, to 
include negative responses, should be 
included in the claims file.

7.  Thereafter, the AMC/RO should 
provide any other indicated assistance 
and complete any other indicted 
development, to include providing any 
examinations and obtaining any nexus 
opinions that are deemed necessary.  
Further, if upon remand, any of the 
claims on appeal are service connected, 
the AMC/RO should consider providing a 
VA examination to determine whether the 
veteran has other claims on appeal that 
are secondary to the newly service-
connected disability.

8.  Thereafter, the veteran's claims of 
entitlement to service connection must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case that 
includes 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


